   Case 1:19-cv-02194-MN Document 4 Filed 03/10/20 Page 1 of 1 PageID #: 22


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 JOHN THOMPSON, Individually and On            )
 Behalf of All Others Similarly Situated,      )
                                               )
                        Plaintiff,             )   Case No. 1:19-cv-02194-MN
                                               )
        v.                                     )
                                               )
 PROGENICS PHARMACEUTICALS,                    )
 INC., KAREN JEAN FERRANTE,                    )
 BRADLEY L. CAMPBELL, LANTHEUS                 )
 HOLDINGS, INC., and PLATO MERGER              )
 SUB, INC.,                                    )
                                               )
                                               )
                        Defendants.            )


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action, and no class has

been certified in the Action.

 Dated: March 10, 2020                             RIGRODSKY & LONG, P.A.

                                             By: /s/ Brian D. Long
                                                 Brian D. Long (#4347)
 OF COUNSEL:                                     Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                    Wilmington, DE 19801
 Richard A. Maniskas                             Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                 Facsimile: (302) 654-7530
 Berwyn, PA 19312                                Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                       Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                            Attorneys for Plaintiff
